OFFICE    OF   THE    ATTORNEY     GENERAL     OF   TEXAS




          lu rrorlrod  ~Ollr 18
quartlag our oplnlon on B
to Art. 6Q60, R.0.8. OS 1
MO. wr   Aat0 baa   x4
hrre four letter data
if TO hold that the 1
in Lmdidi      $hrt   th
four quertlm8                                       OS &ril22ad        m.noo
w   kllrto    tbe                                   t1ulo 6060,   rlllgrB,
                                                     amw6i0n      t0




                                              uordlng    or thr
                                              tlelrtltr       Of
                                              se8 Coaatitutloa?
                                        1931 mmdaent rttrwpt
                                        la 6060 bt nfrcjncre?
                                        &al   Art1010 6o60 cu-
                            QU a ndlfta uW

                             , R.C.8.    of 1925,   rcradr ea fellows~
                                                                                  155


g&uutie     t. 2. rbfree,             Ohrlrw~, Peg0 2


    WM(U        if a 60          ny or wr          Qt6tIOq or by the
    o wmr  o r o n8 o fT h o c ii la f a 6Ir Ida r l
                                                   or a o -
    putau8hIp,      r r h o ul~th e g r o u rooriptr o f r uQ
    atllItf for tha quertu arrt prrording or la
    rwh portlou    Oz a r idq uutr r i ~uia d l rath
    utIlLty *at mo Reti oonduet       i I& ray bWIa4I6,
    ~4 at &ah tinr rhll puy lrto tbo Ftato         Tr666ury
    at Aortln   8 8umrgurlto one-fourth or on0 per eat
    or the grorr Inoone reeolved irot 611 burlnrsr
    &me by it rlthla th16 stcltr      Curlag 661@ quertu.*
          Saetion 10 OS H.B. Ro. 547, Aotr 4264 Lo   R.8.
(1931), P. 111 her6ln6ftrrrer6rroe to 66 the 193P 'iat,
prOr1d66 66 fOfiOW61
         weu. IO. Tbst Artlrls 6060 oi the t?6V166d
    IXrIl %6tUte6  o? 192J, rxorpt l66ofrr 68 it  la-
    p6.8  l l106666 i.0 02' t6X Of an.-fourthOf OW
    per ornt rueinst per604a oualag, opemtlw,    or
    mn8dw        pip0        11~6,     66    pro~ia~d    in     a4ti06   2 or
    Artloh 6050 ir h6r6by nprr10d 6~3 6814 fund
    6h.11 b6 U6.8 for 6ntorolas the protlrlonr or
    rTt1tier6050 to 6a66, lmlorlv~.
            Sertlon 36 or rrt~olo ) of the COflUfitUt.fLOfI
                                                       prorid
           "NO lrr 6b611 br r6vll6d or umnbed b rrf6rrnor
     to lt8 tit&t but In ruoh oaao the ret rw It6d. or
     the rootloo or sroticoo wronded, 6h611 be n-rnrotod
     Uad publlohrdrt 1*@h.”
          Ia 616owrla~ ttr lhov* ooncrtltutionsl provlslca
Chler Zurtlre Qllwr, 6 rrlri~ for tie Fuprraa Court 10 thr
666b or 8nydu *a. ccaq0 w, 87 nub   3M, Id61
                                     whloh    ~66 th6 pur 066 oi th6
                                              It
                                                     U66 tfi
                                                           rt or mrm&
                                                     tltlr  ana by pro-
     viai      thbt    It     rhould    ba air&ado& by ad&~   to or
     6tTik %   6 OUt        lTt6i6     Word6       Or   by   Odttia(     04Pt6h
                 awl lnsrrtln6 la ilro thenof oertsln othrr
                ftm66 not lntsndsd to prohibit tbs pssse@
          $oonorobloZ. t. Wlafroe, Ohoirnmrr,Poga f


                 Of 6 low utli0hdeolo~e6 follr it6 ~Ori#iOZlU rltb-
                 out dlroot coforeoao to mr other uot, although
                 Ite r ife&lhould bo to ln.lar* or rortrlot the
                 l~Ol-& OfiOIl
                             6OlW Otbor UtOtP848.~

                      TbS OI6e Of ~OLdOrUOtIVS. city Or uOlW6t~                 102
          Tar6  16 , 1.14P.1, 108 l.n*olved61) Art b &a to 6iOtUm
          +hIoh 84id o natoaoe (6 a Hot Ica of en sat pnr f’  oualy oarotod
          br the I.6&fU&tUr6.   t6 hOldln( th6t 6Uoh on Mondmoat woe tin-
          veltd M~UP   the t6r66 ot Artl6la 3, %otlon  36 or tha conutitu tlon,
          yr. Jortioe *iiii6&!6, rpeaking for .tiho
                                                  f3~prw mwi    80ia:
                      !!Butno   lutt.a?ltyalto4 and mm6 thet ua
                 know ot hoe hoYA blwt a wotlcm         of l atotuto as)-
                 bo r#mloU by adding uwde AS It, *Ifbout ro-
                 4mOti~   the Ulltir, U@OtiOll08 IUWti#d, uld 6Uoh
                 l h o l.dln(  l ba 6oa4omn.d by the plain word6
                           rould
                 or tie Cdolfrtltutloo.



                      .ft my. k tr# that tbl8 @et wo6 m4 I8 l
 F-              rureeptible of 61 erey en urdorrtonaIn~ in aormeo-
                 tiO8 d8b   that   Of 18hi&   it i6   (In O~dndtrOPt~   by a0
                 t.##idattIlW10 lt6 po666#.8 bf tb6 6OWt6 lBd by
                 tb r publie     OS Ii tha orblnel     lotloa, with the
                 nw prorirloa      Itwluded,   he& k*n rr-•nootrd end
                   ublloho4 et l8rp3. h6 rueh perhop ai#$It be raid
,.&   i



                 ! R rotor of aany ototutoo rhiah 40 not oonfonn to
                 the bo66tlWtIoa.         It se) own be doubted ii the
                 pod rremplirhe4 bf the oonotltutiortal protlrlan
                 ooa~aooter for the ia4ome*lo~oe It oousoe. But
                 It Burt bo roaomborol not only that the prOriOlOa
                 16 iotaadd      to $&oVont   tho ai8OhiOf8 O&eiMt whiob
                 It le 6lr6ot6~,      but  that It leeke to 6ooonpll8h
                 t&la by l l   Orpr~hOaUl+a a u4   U~kndLng   rule Utr:i.~g
                 aorolUl rtetute8YhtQh a0 not 6cUlfOTrp        to it.
                 that rule the Oonot~tutlou makes no oso6?tlou6, and
                 aof8&u the Legisloturo nor tha OOtIl%U have the right
                 80 mke tham.
                        T’h o no r .lolu)oaa~a whlrh         hold that tbr lq.lalat~n
mr         rep.81        l 4rfialta   arotfa  or put          th   of et la Act r;t&out
~-emoting                 tk pert anrrpale&.              Sea ChrTo ra T. Rtrte, 21;
Tou0 307.
          An lxrlalnotfoa of the 19)l Aot rrtrrla    that it da0
fiat in aptoffii* lan ato9 rrport 00 19 al a4 lp*rfN* or
drrhto   part of Art f”010 686 0, B.C.& lb       ¶lw rpprrbnt ur-
poor oi thr 19fl hot wuld a.rr,to be thr aubatltutl8a ot iii.
p&ma0 lp ua o wornlnB, oprrrtlng      or mnagln(t pipe llf100, 00
prorib&             il RIOtim          2 @f hti%Oh      &SO*     SOT the Sint   tan ~rdo
of 1Crtl.l. 6060, Wdt--“Emry   &as utility aabjrot to tha pro-
r la io aOSo this lub 6llldo n”.
                               It fm olrar to aa thrt the
rfieot or the 1931 Lot ia to o&t oortrln rordr of Artlole
&.&             l
                ya,   en4 to aubutftutr in 110~ tberrof autria   othu
                    t        iro8 thla that the 1931 Pot ir ulwoastltut
                         r0iiow                                                            lOM1
braauk           the 1931 Aot did not re-8MOt   and publlrh at lbntth
A,rtfale         6060, WP~Y*
            x0 0811 par  htontl0n  t0 that i00t put   0r th 1911
Aet rbloh rtaaa *aa4 0014 ruld ahall bo use4 ror lnforolag
the to~laionb Ot ktiOl.0 6050 to 6066 iDCltlEitO*. %'hiO
prov Q sloo ornnut be 0014 to repem any&in& oontalne4 in
Art1 ale 6060, aupra.   St alearly a44a lo wth la tta Ar t1 01 0
                        a, nhloh rar mt thoretoioro              roat8~ned in it.   3~10
              1931 Aot trlla olrarly                         within the rule ri~ounae4
   Bonduaoa to. Olty of balraaton,                            aupm, an6 i0 thordo-
uAfwnst1t utf oml.

                        Fo rfah       to point out furthor tht the 1 31 hot la not
an lndepen4.d                   Aot  aolp letr dthln ItoolS. In o J lT to un4elc
ltd             it ta dto         a 0tm- Pa s8it0 8minln4   ~ lrr00t, rtrtranor
                                                           8n6
8Uat        k     msar     to     Artfole   6060,    lupra'r



(0ootfon 10 at
36 of the hr~a                    Conrtltutd        8n4 la     thtretorr mid.
         8laee la our opinion the 1931 Aat la unooartl tutiozml ,
it oanmt rtpwl or hrtr say etirot oa ~rtlolr'6o60, R.C.E. of
1925. Tblr for tbo rawon   that a void Aet lonuot reswd r4
law behi         it.      Ooantt      Pchool Truatrra or Or040        oountr lt al
va6   Cl8trlOt         Traat000      of Pr0lrle   View   Ooloon   Bohoo1   DlatrlOt,
153 8.t (24) 41k             (Supnor      Owrt    ai   Terns}.
             II* trust        that     80 that* aatlaiootoril~      taautrr6 your
lkQUl.W.




                                                                                c--J
                                                                                  APPROVED
                                                                                   OPINION
                                                                                  COMMlt-rKL
                                                                                  BY&-
                                                                                    I”.--...